DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2019, 10/04/2019, 1/21/2020, 5/28/2020, 08/07/2020, 10/26/2020, and 1/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 18-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "desirable" in claims 9 and 17 is a relative term which renders the claim indefinite.  The term "desirable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the term "distinguishable” in claims 10 and 18 is a relative term which renders the claim indefinite.  The term "distinguishable" is not defined by the claims, the specification does 
Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11 and 20 recite the limitation "the input.”  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the terms "relatively simpler" and “relatively more complex” found in claims 11 and 20 are relative terms which renders the claim indefinite.  The terms "relatively simpler" and “relatively more complex” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
IN step 1, claim 1 falls within one of the four statutory categories since it is a process claim. 
IN step 2A prong 1, claim 1 sets forth: characterizing activity… the method performed by…. and comprising identifying clique patterns of activity…wherein the clique patterns of activity enclose cavities. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements:- an artificial neural network and a data processing apparatus.  A data processing apparatus are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The way the artificial neural network is specified in the claim does not impose meaningful limits within the claim and thus, the limitation is insignificant extra solution activity.  See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processing apparatus amounts to no more than mere instructions to apply the exception using generic computer components and element of the artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(a).  And thus, the claim is not patent eligible.
Regarding dependent claim 2, the rejection of claim 1 is incorporated and further
 IN step 2A prong 1 it recites defining a plurality of windows of time during which the activity….is responsive to an input….wherein the clique patterns of activity are identified in each of the pluralities of windows of time. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of an artificial neural network. While an artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(g).  And thus, the claim is not patent eligible.Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 3, the rejection of claim 1 is incorporated and further
 IN step 2A prong 1 it recites identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea. 
IN step 2A prong 2, the claim does not include any additional elements that integrate the judicial exception into a practical application.The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 2 above.
Regarding dependent claim 4, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites identifying directed cliques of activity. Directed cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea. 
IN step 2A prong 2, the claim does not include any additional elements that integrate the judicial exception into a practical application.The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 5, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1, it recites discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques. Lower dimensional directed cliques and higher dimensional directed cliques have roots in abstract algebra and graph theory and are based on based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea.
IN step 2A prong 2, the claim does not include any additional elements that integrate the judicial exception into a practical application.The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 4 above.
Regarding dependent claim 6, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites classifying the clique patterns into categories; and…according to the number of occurrences of the clique patterns in respective of the categories. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of characterizing the activity. This additional element as recited is not a meaningful limitation, as it only describes classifying and does not impart any functionality to the claimed process. See MPEP 2106.05(e).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of characterizing the activity amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above. 
Regarding dependent claim 7, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1, it recites classifying the clique patterns…within each clique pattern. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of: according to a number of points. The limitation as recited is merely adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of according to a number of points amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 6 above.
Regarding dependent claim 8, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1, it recites outputting a binary sequence of zeros and ones… wherein each digit in the sequence represents whether or not a respective pattern of activity is present…. All of these steps can practically be performed in the human mind as it requires only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: a recurrent artificial neural network and an artificial neural network. The way the recurrent artificial neural network and the artificial neural network is specified in the claim do not impose meaningful limits within the claim and thus, the limitation is insignificant extra solution activity.  See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
  IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a recurrent artificial neural network and an artificial neural network amount to insignificant extra solution activity. See MPEP 2106.05(g). Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 9, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1, it recites…wherein evolving…comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable. All of these elements can practically be performed in the human mind as it requires only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea. 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: structuring the artificial neural network, reading the digits output from the artificial neural network, and evolving the structure of the artificial neural network. These additional elements amount to no more than the recitation of the words apply it and/or similar equivalents, in which the additional elements only recite outcomes and fail to recite details of how the solution to the problem is accomplished. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of structuring the artificial neural network, reading the digits output from the artificial neural network, and evolving the structure of the artificial neural network are well-understood, routine and conventional . See MPEP 2105.05(g)(1). In particular the additional elements of structuring the artificial neural network, reading the digits output from the artificial neural network, and evolving the structure of the artificial neural network are elements the courts have recognized as well-understood, Routine, and/or conventional activity. See Background Section of Applicant’s Specification (“Artificial neural networks are devices that are inspired by the structure and functional aspects of networks of biological neurons. In particular, artificial neural networks mimic the10 information encoding and other processing capabilities of networks of biological neurons using a system of interconnected constructs called nodes. The arrangement and strength of connections between nodes in an artificial neural network determines the results of information processing or information storage by the artificial neural network. Neural networks can be trained to produce a desired signal flow within the network15 and achieve desired information processing or information storage results. In general, training a neural network will change the arrangement and/or strength of connections between nodes during a learning phase. A neural network can be considered trained when sufficiently appropriate processing results are achieved by the neural network for given sets of inputs.”). And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 10, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites…identifying decision moments…based on the determination of the complexity of patterns of activity… the identification of decision moments comprising determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input, and identifying the decision moments based on the timing of the activity that has the distinguishable complexity. All of these elements can practically be performed in the human mind as it requires only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: the artificial neural network is a recurrent artificial neural network, and a recurrent artificial neural network. While a recurrent artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recurrent artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 11, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites inputting a data stream….and identifying the clique patterns of activity during the input of the data stream. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
 IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of: the recurrent artificial neural network. While a recurrent artificial neural network is part of a technological field, the claim as it is recited does not amount to an improvement in the technology field of recurrent artificial neural networks. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recurrent artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligibleAccordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 10 above.
Regarding dependent claim 12, the rejection of claim 1 is incorporated and further 
IN step 2A prong 1 it recites estimating whether the activity is responsive to the input…estimating that relatively simpler patterns of activity relatively soon after the input event are responsive the input but that relatively more complex patterns of activity relatively soon after the input event are not responsive the input; and estimating that relatively more complex patterns of activity relatively later after the input event are responsive the input but that relatively simpler patterns of activity relatively later after the input event are not responsive the input. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of artificial neural network. While an artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
IN step 1, claim 13 falls within one of the four statutory categories since it is a machine claim.
IN step 2A prong 1, claim 1 sets forth: characterizing activity… the method performed by…. and comprising identifying clique patterns of activity…wherein the clique patterns of activity enclose cavities. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements:- an artificial neural network and a data processing apparatus.  A data processing apparatus are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The way the artificial neural network is specified in the claim does not impose meaningful limits within the claim and thus, the limitation is insignificant extra solution activity.  See MPEP 2106.05(6) (2).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processing apparatus amounts to no more than mere instructions to apply the exception using generic computer components and element of the artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(6) (2).  And thus, the claim is not patent eligible.
Regarding dependent claim 14, the rejection of claim 13 is incorporated and further
 IN step 2A prong 14 it recites defining a plurality of windows of time during which the activity….is responsive to an input….wherein the clique patterns of activity are identified in each of the pluralities of windows of time. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea. 
 IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of an artificial neural network. While an artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 above.
Regarding dependent claim 15, the rejection of claim 13 is incorporated and further
 IN step 2A prong 1 it recites identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea. 
IN step 2A prong 2, the claim does not include any additional elements that integrate the judicial exception into a practical application.The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 and claim 14 above.
Regarding dependent claim 16, the rejection of claim 13 is incorporated and further 
IN step 2A prong 1, it recites discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques. Lower dimensional directed cliques and higher dimensional directed cliques have roots in abstract algebra and graph theory and are based on based on relationships and thus recite mathematical concepts. Accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea.
IN step 2A prong 2, the claim does not include any additional elements that integrate the judicial exception into a practical application.The claim is directed to an abstract idea.
IN step 2B the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 and claim 15 above.
Regarding dependent claim 17, the rejection of claim 13 is incorporated and further 
IN step 2A prong 1, it recites…wherein evolving…comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable. All of these elements can practically be performed in the human mind as it requires only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea. 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: structuring the artificial neural network, reading the digits output from the artificial neural network, and evolving the structure of the artificial neural network. These additional elements amount to no more than the recitation of the words apply it and/or similar equivalents, in which the additional elements only recite outcomes and fail to recite details of how the solution to the problem is accomplished. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of structuring the artificial neural network, reading the digits output from the artificial neural network, and evolving the structure of the artificial neural network are well-known extra-solution limitations. See MPEP 2105.05(g)(1). In particular the additional elements of structuring the artificial neural network, reading the digits output from the artificial neural network, and evolving the structure of the artificial neural network are elements the courts have recognized as well-understood, Routine, and/or conventional activity. See Background Section of Applicant’s Specification (“Artificial neural networks are devices that are inspired by the structure and functional aspects of networks of biological neurons. In particular, artificial neural networks mimic the10 information encoding and other processing capabilities of networks of biological neurons using a system of interconnected constructs called nodes. The arrangement and strength of connections between nodes in an artificial neural network determines the results of information processing or information storage by the artificial neural network. Neural networks can be trained to produce a desired signal flow within the network15 and achieve desired information processing or information storage results. In general, training a neural network will change the arrangement and/or strength of connections between nodes during a learning phase. A neural network can be considered trained when sufficiently appropriate processing results are achieved by the neural network for given sets of inputs.”). And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 above.
Regarding dependent claim 18, the rejection of claim 13 is incorporated and further 
IN step 2A prong 1 it recites…identifying decision moments…based on the determination of the complexity of patterns of activity… the identification of decision moments comprising determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input, and identifying the decision moments based on the timing of the activity that has the distinguishable complexity. All of these elements can practically be performed in the human mind as it requires only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: the artificial neural network is a recurrent artificial neural network, and a recurrent artificial neural network. While a recurrent artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recurrent artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 above.
 Regarding dependent claim 19, the rejection of claim 13 is incorporated and further 
IN step 2A prong 1 it recites inputting a data stream….and identifying the clique patterns of activity during the input of the data stream. Cliques are math based concepts from graph theory based on relationships and thus recite mathematical concepts. Furthermore, all of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
 IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of: the recurrent artificial neural network. While a recurrent artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recurrent artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible.Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 and claim 18 above.
Regarding dependent claim 20, the rejection of claim 13 is incorporated and further 
IN step 2A prong 1 it recites estimating whether the activity is responsive to the input…estimating that relatively simpler patterns of activity relatively soon after the input event are responsive the input but that relatively more complex patterns of activity relatively soon after the input event are not responsive the input; and estimating that relatively more complex patterns of activity relatively later after the input event are responsive the input but that relatively simpler patterns of activity relatively later after the input event are not responsive the input. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mathematical and mental concept and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of artificial neural network. While a artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recurrent artificial neural network as recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a).   And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masulli, Paolo et al. "Dynamics of evolving feed-forward neural networks and their topological invariants." International Conference on Artificial Neural Networks. Springer, Cham, (2016)(“Masulli”) in view of  Sizemore, Ann et al. "Cliques and cavities in the human connectome." Journal of Computational Neuroscience 1.44 (2017) (“Sizemore”). 
Regarding claim 1, Masulli teaches a method comprising: characterizing activity in an artificial neural network, the method performed by data processing apparatus and comprising identifying clique patterns of activity of the artificial neural network(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    ….” & see also Masulli, pg., 104, fig. 103, “In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.”). 
Masulli does not teach: wherein the clique patterns of activity enclose cavities. 
However, Sizemore does teach: wherein the clique patterns of activity enclose cavities(Sizemore, pg. 122, sec. 3.2 Cavities in the structural connectome, fig. 4,  “Whereas cliques in the DSI network act as neighborhood scale building blocks for the computational structure of the brain, the relationships between these blocks can be investigated by studying the unexpected absence of strong connections, which can be detected as topological cavities in the structure of the brain network. Because connections are treated as communication channels along which brain regions can signal one another and participate in shared neural function, the absence of such connections implies a decreased capacity for communication which serves to enhance the segregation of different functions. To identify topological cavities in a weighted network, we construct a sequence of binary graphs, each included in the next…known as a filtration. Beginning with the empty graph, we replace unweighted edges one at a time according to order of decreasing edge weight, and we index each graph by its edge density ρ, given by the number of edges in the graph divided by the number of possible edges. After each edge addition, we extract motifs of k-cliques called (non-trivial) (k −1)-cycles, each of which encloses a k-dimensional topological cavity in the structure.”). 
Accordingly, one of ordinary skill in the art would modify Masulli’s method in view of Sizemore to teach: wherein the clique patterns of activity enclose cavities. The motivation to do so would be to incorporate both the local and global activity patterns in a neural network to determine both the structure and functional aspects of processing in neural networks(Sizemore, pg. 116, sec. 1 Introduction, “Often left implicit in analyzes of structural networks, the weakness of connections to external regions is equally as important as the strength of internal connections within the community. This tendency to focus on strongly connected local regions arises naturally because standard network analyzes are based on local properties of the network at individual vertices, where local edge strength is the primary feature… However, if one takes a more macro-scale view of the network, the small or absent white matter tracts intuitively serve to isolate processes carried on the strong white matter tracts from one another. Such structure facilitates more traditional conceptual models of parallel processing, wherein data is copied or divided into multiple pieces in order to rapidly perform distinct computations, and then recombined… Together, the two notions of dense cliques and information-distributing cavities provide a picture of a system that performs complex computations by decomposing information into coherent pieces to be disseminated to local processing centers, and then aggregating the results.”). 
Regarding claim 2, Masulli in view Sizemore of teaches the method of claim 1, wherein the method further comprises defining a plurality of windows of time during which the activity of the artificial neural network is responsive to an input into the artificial neural network(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network.”), wherein the clique patterns of activity are identified in each of the pluralities of windows of time(Masulli, pg. 104, sec. 3 Results,  fig. 3, “[T]he Euler characteristic of the entire network could detect the pruning activity during the neural network evolution…[i]n particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time.” & see also Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time).
Regarding claim 3, Masulli in view Sizemore teaches the method of claim 2, wherein the method further comprises identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window(Masulli, pgs. 102-103, sec. 2.2,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…[s]imilarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one. Note though that in the current implementation the inhibitory connections are never pruned and their weights remain constant…The network evolved with the dynamics explained above and the program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning.”).
Regarding claim 4, Masulli in view Sizemore teaches the method of claim 1, wherein identifying clique patterns comprises identifying directed cliques of activity(Masulli, pg. 100, fig. 1, sec. 2, “By definition, a directed clique (or a simplex in our complex) is a fully connected directed sub-network: this means that the nodes are ordered and there is one source and one sink in the sub-network, and the presence of the directed clique in the network means that the former is connected to the latter in all the possible ways within the sub-network….”).
Regarding claim 5, Masulli in view Sizemore teaches the method of claim 4, wherein identifying directed cliques comprises discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques (Masulli, pgs. 102, sec. 2.2,  “Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…The pruning of the connections changes the topology of the network.” & see also Masulli, pg., 101, Fig 1 details the evolution of a directed clique complex starting from only a 2 dimensional simplex of fig.1A to lastly forming a 3 dimensional simplex in fig. 1D by paying attention to regions of the directed clique complex not associated with the 2 dimensional simplex of fig. 1A).
Regarding claim 6, Masulli in view Sizemore teaches the method of any one of claims 1, further comprising: classifying the clique patterns into categories (Masulli, pg. 100, sec. 2, fig. 1,  “Associated to G, we can construct its {directed) clique complex                         
                            K
                            
                                
                                    G
                                
                            
                            ,
                        
                     which is the directed simplicial complex given by                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            V
                        
                     and                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                            .
                        
                     In other words, an n-simplex contained in                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     is a directed (n + 1)-clique or
a completely connected directed subgraph with n + 1 vertices.” Note: It is being interpreted that                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     and the n-simplex contained therein represents classifying the clique patterns into categories); and characterizing the activity according to the number of occurrences of the clique patterns in respective of the categories(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     or in other words the alternating sum of the number of simplices that are present in each dimension.”).
Regarding claim 7, Masulli in view Sizemore teaches the method of claim 6, wherein classifying the clique patterns comprises classifying the clique patterns according to a number of points within each clique pattern(Masulli, pg. 100, sec. 2, fig. 1,  “Associated to G, we can construct its {directed) clique complex                         
                            K
                            
                                
                                    G
                                
                            
                            ,
                        
                     which is the directed simplicial complex given by                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    0
                                
                            
                            =
                            V
                        
                     and                         
                            K
                            
                                
                                    
                                        
                                            G
                                        
                                    
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    0
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∈
                                    E
                                     
                                    f
                                    o
                                    r
                                     
                                    a
                                    l
                                    l
                                     
                                    i
                                    <
                                    j
                                
                            
                             
                            f
                            o
                            r
                             
                            n
                            ≥
                            1
                            .
                        
                    ” Note: the number of verities in the set  of                          
                            K
                            
                                
                                    G
                                
                            
                        
                     i.e.                        
                             
                            {
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    …
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            }
                        
                     represents classifying the clique patterns according to a number of points within each clique pattern). 
Regarding claim 8, Masulli in view Sizemore teaches the method of claim 1, further comprising outputting a binary sequence of zeros and ones from the recurrent artificial neural network, wherein each digit in the sequence represents whether or not a respective pattern of activity is present in the artificial neural network(Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…The networks are composed by 50 layers, each of them with 10 IF neurons…The networks include recurrence in their structure, meaning that a small fraction g of the neurons appears in two different layers. This means that a neuron k that is also identified as neuron l, is characterized by the union of the input connections of neurons k and l, as well as by the union of their respective efferent projections…The state                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of a neuron i takes values 0 (inactive) or 1 (active) and all IF neurons are set inactive at the beginning of the simulation.”).
Regarding claim 9, Masulli in view Sizemore teaches the method of claim 1, further comprising: structuring the artificial neural network, comprising reading the digits output from the artificial neural network (Masulli, pg. 102, sec. 2.2, “The state                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of a neuron i takes values 0 (inactive) or 1 (active)….”), and evolving the structure of the artificial neural network(Masulli, pg. 102, sec. 2.2, “The weights of the excitatory connections have been limited to three values, i.e.                         
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                     = 0.1,                         
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                     = 0.2, and                         
                            
                                
                                    w
                                
                                
                                    3
                                
                            
                        
                     = 0.4. At the beginning of the simulations all connection weights are randomly uniformly distributed among the three possible values. On the opposite, all inhibitory connections are set to                         
                            
                                
                                    w
                                
                                
                                    4
                                
                            
                        
                    = -0.2. The weights of all excitatory connections are updated synchronously at each time step…Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed… The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.”), wherein evolving the structure of the artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.”).
Regarding claim 10, Masulli in view Sizemore teaches the method of claim 1, wherein: the artificial neural network is a recurrent artificial neural network(Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…The networks are composed by 50 layers, each of them with 10 IF neurons…The networks include recurrence in their structure, meaning that a small fraction g of the neurons appears in two different layers. This means that a neuron k that is also identified as neuron l, is characterized by the union of the input connections of neurons k and l, as well as by the union of their respective efferent projections.”); and the method further comprises: identifying decision moments in the recurrent artificial neural network based on the determination of the complexity of patterns of activity in the recurrent artificial neural network(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    ….” & see also Masulli, pg., 104, fig. 103, “In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.”), the identification of decision moments comprising determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.”), and identifying the decision moments based on the timing of the activity that has the distinguishable complexity(Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time compared with the pruning activity within the network. Note: It is being interpreted the each peak and valley of the Euler Characteristic of fig. 3 represents identifying the decision moments based on the timing of the activity that has the distinguishable complexity).
Regarding claim 11, Masulli in view Sizemore teaches the method of claim 10, further comprising inputting a data stream into the recurrent artificial neural network (Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…[t]he networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”) and identifying the clique patterns of activity during the input of the data stream(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.”).
Regarding claim 12, Masulli in view Sizemore teaches the method of claim 1, further comprising estimating whether the activity is responsive to the input into the artificial neural network(Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic for 80 time steps, in which the estimate of network activity fluctuates as the input layer receives input & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”(emphasis added)), the estimating comprising: estimating that relatively simpler patterns of activity relatively soon after the input event are responsive the input but that relatively more complex patterns of activity relatively soon after the input event are not responsive the input(Masulli, pg. 104, in which fig. 3 details that at time step 10 the Euler characteristic value is less than its peak value when the initial input is received for the first peak and valley. Note: It is being interpreted that an Euler characteristic value less than another Euler characteristic value represents a relatively simpler pattern of activity rather than a more complex pattern of activity and vice-versa. & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”(emphasis added)); and estimating that relatively more complex patterns of activity relatively later after the input event are responsive the input but that relatively simpler patterns of activity relatively later after the input event are not responsive the input(Masulli, pg. 104, in which fig. 3 details that at time step 20 the Euler characteristic value equals its peak value and then decreases for the second peak and valley. Note: It is being interpreted that an Euler characteristic value greater than another Euler characteristic value represents a more complex pattern of activity rather than a relatively simpler pattern of activity and vice-versa. & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”(emphasis added)).
Regarding claim 13, Masulli teaches a system comprising one or more computers (Masulli, pg., 103, section 2.3, “To compute the directed clique complex of a network, we used the algorithm implemented in the igraph Python package…adapted to find directed cliques, run in parallel on several CPUs using the tool GNU Parallel….”)operable to perform operations comprising: characterizing activity in an artificial neural network, comprising identifying clique patterns of activity of the artificial neural network(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    ….” & see also Masulli, pg., 104, fig. 103, “In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.”). 
Masulli does not teach: wherein the clique patterns of activity enclose cavities. 
However, Sizemore does teach: wherein the clique patterns of activity enclose cavities(Sizemore, pg. 122, sec. 3.2 Cavities in the structural connectome, fig. 4,  “Whereas cliques in the DSI network act as neighborhood scale building blocks for the computational structure of the brain, the relationships between these blocks can be investigated by studying the unexpected absence of strong connections, which can be detected as topological cavities in the structure of the brain network. Because connections are treated as communication channels along which brain regions can signal one another and participate in shared neural function, the absence of such connections implies a decreased capacity for communication which serves to enhance the segregation of different functions. To identify topological cavities in a weighted network, we construct a sequence of binary graphs, each included in the next…known as a filtration. Beginning with the empty graph, we replace unweighted edges one at a time according to order of decreasing edge weight, and we index each graph by its edge density ρ, given by the number of edges in the graph divided by the number of possible edges. After each edge addition, we extract motifs of k-cliques called (non-trivial) (k −1)-cycles, each of which encloses a k-dimensional topological cavity in the structure.”). 
Accordingly, one of ordinary skill in the art would modify Masulli’s system in view of Sizemore to teach: wherein the clique patterns of activity enclose cavities. The motivation to do so would be to incorporate both the local and global activity patterns in a neural network to determine both the structure and functional aspects of processing in neural networks(Sizemore, pg. 116, sec. 1 Introduction, “Often left implicit in analyzes of structural networks, the weakness of connections to external regions is equally as important as the strength of internal connections within the community. This tendency to focus on strongly connected local regions arises naturally because standard network analyzes are based on local properties of the network at individual vertices, where local edge strength is the primary feature… However, if one takes a more macro-scale view of the network, the small or absent white matter tracts intuitively serve to isolate processes carried on the strong white matter tracts from one another. Such structure facilitates more traditional conceptual models of parallel processing, wherein data is copied or divided into multiple pieces in order to rapidly perform distinct computations, and then recombined… Together, the two notions of dense cliques and information-distributing cavities provide a picture of a system that performs complex computations by decomposing information into coherent pieces to be disseminated to local processing centers, and then aggregating the results.”). 
Regarding claim 14, Masulli in view Sizemore of teaches the system of claim 13, wherein the operations further comprise defining a plurality of windows of time during which the activity of the artificial neural network is responsive to an input into the artificial neural network(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network.”), wherein the clique patterns of activity are identified in each of the pluralities of windows of time(Masulli, pg. 104, sec. 3 Results,  fig. 3, “[T]he Euler characteristic of the entire network could detect the pruning activity during the neural network evolution…[i]n particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time.” & see also Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time).
Regarding claim 15, Masulli in view Sizemore teaches the system of claim 14, wherein the operations further comprise identifying a first window of time within the plurality of windows of time based on a distinguishable likelihood of the clique patterns of activity occurring during the first window(Masulli, pgs. 102-103, sec. 2.2,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…[s]imilarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one. Note though that in the current implementation the inhibitory connections are never pruned and their weights remain constant…The network evolved with the dynamics explained above and the program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning.”).
Regarding claim 16, Masulli in view Sizemore teaches the system of claim 14, wherein identifying clique patterns comprises  discarding or ignoring lower dimensional directed cliques that are present in higher dimensional directed cliques (Masulli, pgs. 102, sec. 2.2,  “Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed…The pruning of the connections changes the topology of the network.” & see also Masulli, pg., 101, Fig 1 details the evolution of a directed clique complex starting from only a 2 dimensional simplex of fig.1A to lastly forming a 3 dimensional simplex in fig. 1D by paying attention to regions of the directed clique complex not associated with the 2 dimensional simplex of fig. 1A).
Regarding claim 17, Masulli in view Sizemore teaches the system of claim 13, wherein the operations further comprise: structuring the artificial neural network, comprising reading the digits output from the artificial neural network (Masulli, pg. 102, sec. 2.2, “The state                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     of a neuron i takes values 0 (inactive) or 1 (active)….”), and evolving the structure of the artificial neural network(Masulli, pg. 102, sec. 2.2, “The weights of the excitatory connections have been limited to three values, i.e.                         
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                        
                     = 0.1,                         
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                     = 0.2, and                         
                            
                                
                                    w
                                
                                
                                    3
                                
                            
                        
                     = 0.4. At the beginning of the simulations all connection weights are randomly uniformly distributed among the three possible values. On the opposite, all inhibitory connections are set to                         
                            
                                
                                    w
                                
                                
                                    4
                                
                            
                        
                    = -0.2. The weights of all excitatory connections are updated synchronously at each time step…Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed… The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.”), wherein evolving the structure of the artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.”).
Regarding claim 18, Masulli in view Sizemore teaches the system of claim 13, wherein: the artificial neural network is a recurrent artificial neural network(Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…The networks are composed by 50 layers, each of them with 10 IF neurons…The networks include recurrence in their structure, meaning that a small fraction g of the neurons appears in two different layers. This means that a neuron k that is also identified as neuron l, is characterized by the union of the input connections of neurons k and l, as well as by the union of their respective efferent projections.”); and the operations further comprise: identifying decision moments in the recurrent artificial neural network based on the determination of the complexity of patterns of activity in the recurrent artificial neural network(Masulli, pg., 101, fig.1, “[T]he Euler characteristic of the directed clique complex                         
                            K
                            (
                            G
                            )
                        
                     of                         
                            G
                        
                     is the integer defined by                         
                            
                                
                                    χ
                                
                                
                                    (
                                    K
                                    
                                        
                                            G
                                        
                                    
                                    )
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    K
                                    
                                        
                                            
                                                
                                                    G
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    ….” & see also Masulli, pg., 104, fig. 103, “In particular, the step to step variation of the Euler characteristic matched the number of connections pruned over time. The Euler characteristic appears as a good estimator of the activity level within the network and of its topological changes.”), the identification of decision moments comprising determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input(Masulli, pg. 102, sec. 2.2 Network Structure and Dynamics,  “The network dynamics implements activity-dependent plasticity of the excitatory connections. Whenever the activation of a connection does not lead to the activation of its target neuron during an interval lasting a time steps, its weight is weakened to the level immediately below the current one. Whenever the weight of an excitatory connection reaches the lowest level without any increase in a time steps, then the connection is removed. The pruning of the connections changes the topology of the network. Similarly, whenever an excitatory connection with a weight                         
                            
                                
                                    w
                                
                                
                                    m
                                
                            
                        
                     is activated at least m + 1 consecutive time steps, the connection weight is strengthened to the level immediately higher than the current one.”), and identifying the decision moments based on the timing of the activity that has the distinguishable complexity(Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic over time compared with the pruning activity within the network. Note: It is being interpreted the each peak and valley of the Euler Characteristic of fig. 3 represents identifying the decision moments based on the timing of the activity that has the distinguishable complexity).
Regarding claim 19, Masulli in view Sizemore teaches the system of claim 18, wherein the operations further comprise inputting a data stream into the recurrent artificial neural network (Masulli, pg. 102, sec. 2.2, “The artificial recurrent neural networks consist of a finite number of Boolean integrate-and-fire (IF) neurons organized in layers with a convergent/divergent connection structure…[t]he networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”) and identifying the clique patterns of activity during the input of the data stream(Masulli, pg. 103, sec. 2.3, “[T]he program computed the directed clique complex at each change of the network topology. The simulation was stopped after 200 time steps, or earlier if the activity died out because of the pruning. For the entire network, the directed clique complex was computed each time the connectivity changed because of pruning. For the sub-network of the active nodes, the computation was carried out at each step of the simulation. The computed directed clique complexes were used to compute the Euler characteristic both for the complexes representing the entire network and for the sub-complexes of the active nodes.”).
Regarding claim 20, Masulli in view Sizemore teaches the system of claim 13, wherein the operations further comprise estimating whether the activity is responsive to the input into the artificial neural network(Masulli, pg. 104, in which fig. 3 details the evolution of the Euler characteristic for 80 time steps, in which the estimate of network activity fluctuates as the input layer receives input & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”(emphasis added)), the estimating comprising: estimating that relatively simpler patterns of activity relatively soon after the input event are responsive the input but that relatively more complex patterns of activity relatively soon after the input event are not responsive the input(Masulli, pg. 104, in which fig. 3 details that at time step 10 the Euler characteristic value is less than its peak value when the initial input is received for the first peak and valley. Note: It is being interpreted that an Euler characteristic value less than another Euler characteristic value represents a relatively simpler pattern of activity rather than a more complex pattern of activity and vice-versa. & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”(emphasis added)); and estimating that relatively more complex patterns of activity relatively later after the input event are responsive the input but that relatively simpler patterns of activity relatively later after the input event are not responsive the input(Masulli, pg. 104, in which fig. 3 details that at time step 20 the Euler characteristic value equals its peak value and then decreases for the second peak and valley. Note: It is being interpreted that an Euler characteristic value greater than another Euler characteristic value represents a more complex pattern of activity rather than a relatively simpler pattern of activity and vice-versa. & see also Masulli, pg. 102, sec. 2.2, “The networks are composed by 50 layers, each of them with 10 IF neurons. The first layer is the layer that receives external stimulations (also referred to as the input layer) and all its 10 neurons get activated at the same time at a fixed frequency of 0.1, i.e. every 10 time steps of the history.”(emphasis added)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reimann, Michael W., et al. "Cliques of neurons bound into cavities provide a missing link between structure and function." Frontiers in computational neuroscience 11 (2017) (details the formal link between neural network structure and its emergent function by taking the direction of synaptic transmission into account, constructing graphs of a network that reflect the direction of information flow, and analyzing these directed graphs using algebraic topology)
Chambers, Brendan, et al. "Higher-order synaptic interactions coordinate dynamics in recurrent networks." PLoS computational biology 12.8 (2016) (details that fan-in triangles dominate the statistics of spike propagation even in randomly connected recurrent networks)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122